Citation Nr: 0709485	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  98-05 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to April 5, 1989, 
for the grant of service connection for retroperitoneal 
fibrosis.

2.  Entitlement to an effective date prior to April 5, 1989, 
for the award of a 60 percent rating for residuals of a 
fracture of the transverse process at L2-L3.

3.  Entitlement to an effective date prior to April 5, 1989, 
for the award of a total rating based on individual 
unemployability due to service-connected disabilities.  

4.  Entitlement to a disability rating in excess of 60 
percent for the residuals of a fracture of the transverse 
process at L2-L3.

5.  Entitlement to an initial compensable disability rating 
for retroperitoneal fibrosis.



(The issue of whether there was clear and unmistakable error 
(CUE) in the Board of Veterans' Appeals October 1975 decision 
that denied entitlement to service connection for 
retroperitoneal fibrosis and a compensable evaluation for the 
residuals of a fracture of the transverse process of the 2nd 
and 3rd lumbar vertebrae will be addressed in a separate 
determination.)


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In September 1989, the RO denied entitlement to a compensable 
rating for service-connected residuals of a fracture of the 
transverse process at L2-L3.  The veteran perfected an 
appeal.  In May 1991, a hearing officer determined that it 
was reasonable to find that degenerative changes in the 
veteran's low back were the result of the service-connected 
injury and increased the disability rating to 20 percent.  

In January 1993, the RO further increased the disability 
rating for the veteran's low back disability to 60 percent 
and awarded a total disability rating based upon individual 
unemployability (TDIU), effective from April 5, 1989.  In 
decisions dated in March 2000 and June 2002, although 
vacated, the Board accepted jurisdiction over the issues of 
entitlement to earlier effective dates for the award of a 60 
percent rating and a TDIU.  

In a September 1997 rating determination, service connection 
for idiopathic retroperitoneal fibrosis was granted and a 
noncompensable rating was assigned, effective from April 5, 
1989.  The veteran perfected an appeal as to the effective 
date.  As to the assignment of a noncompensable rating, he 
has filed a notice of disagreement, thereby initiating, but 
not perfecting, an appeal.

The appellate history of this matter includes Board decisions 
dated March 24, 2000 that denied claims for an earlier 
effective for service connection for idiopathic 
retroperitoneal fibrosis, an increased rating for service-
connected residuals of a fracture of the transverse process 
at L2-L3, and a TDIU, and found that an October 1975 Board 
decision did not contain CUE, respectively.  Those decisions 
were subsequently vacated and remanded by an October 5, 2001, 
Order of the Court of Appeals for Veterans Claims (Court).  
Thereafter, the Board issued decisions on June 17, 2002, 
which took action on the October 2001 Court Order.  The June 
2002 decisions were the subject of an October 26, 2004, Order 
of the Court, which vacated and remanded them.  

In the October 26, 2004, Order, the Court found that the 
determination on remand as to the rating for idiopathic 
retroperitoneal fibrosis may bear on the finding as to 
whether CUE existed in the 1975 Board decision that denied 
service connection for idiopathic retroperitoneal fibrosis.  
See Smith (Daniel) v. Gober, 236 F.3d 1370 (Fed. Cir. 2001) 
(held by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) that an appellant's petition to 
reopen a claim based on new and material evidence and a claim 
of CUE involving the same disability were so intimately 
connected (inextricably intertwined) that the matters should 
be appealed together).  However, because the Board finds that 
there was no CUE in the October 1975 Board decision, this 
negates the potential for there being an increased rating 
action prior to the assigned effective date for service 
connection.  Further, as review for clear and unmistakable 
error in a prior decision must be based on the record and the 
law that existed when that decision was made, any evidence 
obtained in conjunction with the claim for an increase would 
have no bearing on the CUE claim.  Accordingly, the claims 
are decided separately.




The record reflects that a motion to advance this case on the 
docket was filed by the moving party.  Taking into 
consideration his advanced age, the motion for advancement on 
the docket was granted.  See 38 C.F.R. § 20.900(c) (2006).

In a statement received by the Board in February 2007, the 
veteran raised the argument that there was error in the 
calculations made in a January 1993 RO decision that awarded 
retroactive benefits.  Specifically, he asserts that the 
award of a total disability evaluation based on individual 
unemployability from April 5, 1989, should have been paid to 
him in "real current dollars" rather than on a pro rated 
basis.  He maintains that the cost of inflation should have 
been considered in his award of benefits.  This matter is 
referred to the RO for appropriate action.

All of the claims, with the exception of entitlement to an 
effective date prior to April 5, 1989, for the grant of 
service connection retroperitoneal fibrosis, are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an October 1975 reconsideration determination, the 
Board denied entitlement to service connection for idiopathic 
retroperitoneal fibrosis.

2.  On April 5, 1989, the veteran petitioned to reopen his 
previously denied claim. 

3.  In a September 1997 rating determination, the veteran was 
awarded service connection for retroperitoneal fibrosis with 
a history of hydronephrosis, effective from April 5, 1989.




CONCLUSION OF LAW

An effective date earlier than April 5, 1989, for entitlement 
to service connection for idiopathic retroperitoneal fibrosis 
is not warranted.  38 U.S.C.A. §§ 5107, 5108, 5110, 7104, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104, 3.400, and 
20.1104 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
the Court extrapolated this concept further by holding that 
the VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, in so deciding, the Court also held that 
"the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  
Dingess v. Nicholson, at 461.  

In this case, the veteran's claim for service connection for 
retroperitoneal fibrosis was granted and assigned a 
disability rating and an effective date in a September 1997 
RO decision, prior to the enactment of the VCAA.  While he 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  The veteran's claim 
was substantiated as of September 1997.  Any error in failing 
to provide § 5103(a) notice could not be prejudicial because 
the purpose of §5103(a) notice is to provide notice of what 
is required for the veteran to substantiate his claim, and 
here, his claim has been substantiated.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  The evidence 
of record includes service medical records, post-service 
medical records, and numerous medical treatises.  The veteran 
has not identified any other outstanding VA or non-VA 
treatment records.  Reports of several VA examinations are 
also on file.  Thus, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the veteran in developing the facts 
pertinent to the issues.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159 (2006).


Earlier effective date

The veteran filed his initial claim for VA compensation in 
August 1954.  Following a VA evaluation held in October 1954, 
the RO, in a November 1954 rating determination, awarded 
service connection for the residuals of fractured transverse 
processes at L2 and L3.  The veteran was notified of this 
determination in December 1954.  A notice of disagreement to 
this determination was not received.

In June 1974, the veteran submitted a claim for an increased 
rating for his service-connected back disability.  He also 
submitted a claim for service connection for a disability 
that was clarified to be idiopathic retroperitoneal fibrosis.  
An orthopedic evaluation was performed in November 1974.  A 
March 1975 rating determination denied this claim.  The 
veteran appealed the RO determination to the Board.  The 
Board issued an initial determination in June 1975.  
Reconsideration of this determination was granted.  In an 
October 1975 decision before an expanded panel of the Board, 
it was determined that the veteran's idiopathic 
retroperitoneal fibrosis first arose on a clinical basis 
during his post-service years and was not related to the in-
service back injury.  The Board concluded that this condition 
could not be causally related to any disability already 
service connected.  

On April 5, 1989, the veteran petitioned to reopen his claim 
for service connection retroperitoneal fibrosis.  Prior to 
this time, following the October 1975 Board determination, 
the veteran had submitted no additional statements or 
documents in support of any request to reopen the previously 
denied claim.  

In May 1996, the Board remanded the issue of whether new and 
material evidence had been submitted to reopen a claim of 
service connection for idiopathic retroperitoneal fibrosis to 
the RO for additional development, including a VA evaluation.  
This VA evaluation, performed in June 1996, provided the 
basis to award service connection for this disability.  In a 
September 1997 rating determination, service connection for 
retroperitoneal fibrosis with a history of hydronephrosis on 
a secondary basis was granted.  The veteran was awarded a 
noncompensable evaluation from April 5, 1989, the date in 
which he petitioned to reopen the previously denied claim.

In January 1998, the veteran's petition for reconsideration 
of the Board's October 1975 determination was denied.  In a 
March 1998 notice of disagreement, the veteran noted his 
disagreement with the effective date for the grant of service 
connection for retroperitoneal fibrosis.  The veteran also 
noted that he had petitioned to reopen this claim in 1972.  
In his May 1998 substantive appeal, he stated that two of the 
nine medical journal articles submitted following the Board's 
1975 decision predated the Board's 1975 determination.

In additional statements submitted by the veteran, he 
contends that clear and unmistakable exists within the 
October 1975 Board determination.  As noted above, this claim 
is addressed in a separate determination of the Board.

It is essentially contended that the veteran should be 
awarded an effective date prior to April 5, 1989, for the 
grant of service connection for retroperitoneal fibrosis.  
Service connection for retroperitoneal fibrosis was denied by 
a decision of the Board in October 1975.  Under 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400(o) and (q), the effective 
date of a claim received after a prior final disallowance 
will be the date of the claim or the date entitlement arose, 
whichever is later.

The first theory of entitlement raised by the appellant on 
appeal is that the Board's decision of October 1975 contained 
CUE.  A finding of CUE would remove the finality of the 
Board's decision and thus open the possibility of an 
effective date prior to October 1, 1975.  Following changes 
in the law in 1997, decisions of the Board are subject to 
review on the basis of an allegation of CUE.  For reasons 
that are explained in a separate determination, CUE does not 
exist within the October 1, 1975, Board determination.

Since the October 1975 Board determination remains final, the 
effective date of award for the grant of service connection 
for retroperitoneal fibrosis can be no earlier than the date 
of receipt of the claim to reopen under 38 C.F.R. § 3.400(q).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2006).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

In his statements, the veteran has never cited to any 
evidence indicating a request to reopen this claim following 
the Board's October 1, 1975, decision and prior to April 5, 
1989.  The Board has reviewed the record in detail, and has 
found no evidence of a petition to reopen this claim after 
October 1975 and before April 5, 1989.  

Additionally, any post-service medical evidence showing 
treatment for retroperitoneal fibrosis dated after October 
1975 and before April 5, 1989, does not constitute an 
informal claim for service connection.  The critical point is 
whether such examination reports fall within the requirements 
of 38 C.F.R. § 3.157(b), which provides that "[o]nce a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service- connected disability is not compensable in 
degree, receipt of one of the following will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen."  The veteran's claim for compensation had not yet 
been allowed, so any such examination reports could not 
constitute an informal claim under that clause.  See Crawford 
v. Brown, 5 Vet. App. 33 35-36 (1993); see also Servello, 3 
Vet. App. at 199 (38 C.F.R. § 3.157(b) provides that the date 
of an outpatient or hospital examination or admission to a VA 
or uniformed services hospital will be accepted as the date 
of receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim); Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (there has not been a prior allowance or 
disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim).  

In any event, there are no VA records dated between October 
1975 and April 1989 showing treatment for retroperitoneal 
fibrosis, and no private medical records showing treatment 
for retroperitoneal fibrosis were received during this time 
period.  The first evidence received subsequent to the 
October 1, 1975 Board decision was the handwritten statement 
from the veteran, received on April 5, 1989.

In light of the foregoing, an effective date earlier than 
April 5, 1989, is not warranted.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The Board certainly sympathizes with the 
veteran's difficulties; however, the Board must abide by VA 
regulations.  Accordingly, this claim must be denied.


ORDER

The claim for an earlier effective date for the grant of 
service connection for retroperitoneal fibrosis prior to 
April 5, 1989, is denied.


REMAND

Concerning the claims for entitlement to an effective date 
prior to April 5, 1989, for an increased evaluation for the 
residuals of a fracture of the transverse process at L2-L3 
and the award of a total rating based on individual 
unemployability due to service-connected disabilities, proper 
notice, to include notice of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), should be provided.  

Further, the veteran appealed a September 1989 decision that 
denied an increased (compensable) evaluation for residuals of 
a fracture of the transverse process at L2-L3, and that, 
subsequent to that decision, the rating was increased to 20 
percent (August 1991 rating decision) and then 60 percent 
(January 1993 rating decision).  However, since these 
increases did not constitute a full grant of the benefit 
sought, the issue of an increased rating for residuals of a 
fracture of the transverse process at L2-L3 remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Indeed, the Board's attention is drawn to a 
September 1991 SSOC wherein the RO indicated that the 
increase to 20 percent was "not considered a grant of the 
benefits sought since the veteran has asked for a 100 percent 
evaluation."  The subsequent award of a total disability 
evaluation based on individual unemployability does not 
negate continued adjudication of the claim.  The matter is 
therefore remanded to the RO for appropriate development, 
consideration, and notice.  

In September 1997, the RO assigned a non-compensable 
disability rating for retroperitoneal fibrosis, after 
granting service connection for the same.  The veteran 
submitted a statement in March 1998 wherein he expressed 
disagreement with the effective date of the award of service 
connection (discussed above) and the assigned disability 
rating.  In its October 2004 Order, the Court observed that 
the veteran had specifically requested a 100 percent 
disability rating for his retroperitoneal fibrosis.  This 
statement is now construed as a notice of disagreement.  
Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Concerning the claims for entitlement 
to an effective date prior to April 5, 
1989, for an increased evaluation for the 
residuals of a fracture of the transverse 
process at L2-L3 and the award of a total 
rating based on individual unemployability 
due to service-connected disabilities, and 
entitlement to a disability rating in 
excess of 60 percent for the residuals of 
a fracture of the transverse process at 
L2-L3, the RO must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §5103 (West 
2002) and 38 C.F.R. § 3.159 (2006).

2.  Make arrangement to obtain the 
veteran's treatment records for residuals 
of a fracture of the transverse process at 
L2-L3, including from the Martinez and 
Sacramento VA treatment facilities.

3.  Schedule the veteran for a VA spine 
examination to assess the current severity 
of his service-connected residuals of a 
fracture of the transverse process at L2-
L3. The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.   

4.   Then, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, 
including the revised criteria for rating 
the spine, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims on appeal 
remains adverse to the veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto. 

5.  Finally, send the veteran a statement 
of the case on the issue of entitlement to 
an initial compensable disability rating 
for retroperitoneal fibrosis.  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


